Case 1:20-cv-01271-JPH-DLP Document 93 Filed 01/19/21 Page 1 of 3 PageID #: 949




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 BARBARA TULLY,                           )
 KATHARINE BLACK,                         )
 MARC BLACK,                              )
 DAVID CARTER,                            )
 REBECCA GAINES,                          )
 ELIZABETH KMIECIAK,                      )
 CHAQUITTA MCCLEARY,                      )
 DAVID SLIVKA,                            )
 DOMINIC TUMMINELLO,                      )
 INDIANA VOTE BY MAIL, INC.               )
 individually, and on behalf of those     )
 similarly situated,                      )
                                          )
                          Plaintiffs,     )
                                          )
                     v.                   )   No. 1:20-cv-01271-JPH-DLP
                                          )
 PAUL OKESON,                             )
 S. ANTHONY LONG,                         )
 SUZANNAH WILSON OVERHOLT,                )
 ZACHARY E. KLUTZ in their official       )
 capacity as members of the Indiana       )
 Election Commission,                     )
 CONNIE LAWSON in her official capacity   )
 as the Indiana Secretary of State,       )
                                          )
                          Defendants.     )
                                          )
                                          )
 DISABILITY RIGHTS EDUCATION AND          )
 DEFENSE FUND, INC,                       )
                                          )
                          Amicus.         )
Case 1:20-cv-01271-JPH-DLP Document 93 Filed 01/19/21 Page 2 of 3 PageID #: 950




                                     ORDER

       Plaintiffs have filed a motion to withdraw their motion for class

 certification that they filed June 16, 2020. Dkt. [92]. That motion is

 GRANTED; the motion for class certification, dkt. [17], is WITHDRAWN.

 SO ORDERED.

Date: 1/19/2021




 Distribution:

 Courtney Lyn Abshire
 INDIANA ATTORNEY GENERAL
 courtney.abshire@atg.in.gov

 Bridget A. Clarke
 baclarke@comcast.net

 Thomas M. Fisher
 INDIANA ATTORNEY GENERAL
 tom.fisher@atg.in.gov

 Jefferson S. Garn
 INDIANA ATTORNEY GENERAL
 Jefferson.Garn@atg.in.gov

 Jed W. Glickstein
 MAYER BROWN LLP
 jglickstein@mayerbrown.com

 William R. Groth
 VLINK LAW FIRM LLC
 wgroth@fdgtlaborlaw.com


                                         2
Case 1:20-cv-01271-JPH-DLP Document 93 Filed 01/19/21 Page 3 of 3 PageID #: 951




 Kian J. Hudson
 INDIANA ATTORNEY GENERAL
 kian.hudson@atg.in.gov

 Gary A. Isaac
 MAYER BROWN LLP
 gisaac@mayerbrown.com

 Brett E. Legner
 MAYER BROWN LLP
 blegner@mayerbrown.com

 Parvinder Kaur Nijjar
 INDIANA ATTORNEY GENERAL
 parvinder.nijjar@atg.in.gov

 Michael Anthony Scodro
 MAYER BROWN LLP
 71 South Wacker Drive
 Chicago, IL 60606

 Mark W. Sniderman
 FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
 msniderman@findlingpark.com

 Jeffrey M. Strauss
 MAYER BROWN LLP
 jstrauss@mayerbrown.com




                                      3
